Montgomery App. No. 23884, 2010-Ohio-6340. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County.
Upon consideration of attorney Gary Schaengold’s motion to withdraw as retained counsel for appellee, it is ordered by the court that the motion is granted.
Upon consideration of appellee’s motion for appointment of counsel pursuant to S.Ct.Prac.R. 3.7, it is ordered by the court that the motion is granted, and Gary C. Schaengold of Dayton, Ohio is appointed to represent appellee.